21-10561-mew         Doc 19      Filed 03/29/21 Entered 03/29/21 22:16:17                Main Document
                                             Pg 1 of 32



TOGUT, SEGAL & SEGAL LLP
One Penn Plaza, Suite 3335
New York, NY 10119
Telephone: (212) 594-5000
Albert Togut
Kyle J. Ortiz
Bryan M. Kotliar
Eitan E. Blander

Proposed Counsel for the Debtor and
Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                     Chapter 11

GREENSILL CAPITAL INC.,                                    Case No.: 21-10561 (MEW)

                         Debtor.1


                   DEBTOR’S APPLICATION FOR ENTRY OF ORDERS:
       (I)(A) APPROVING BIDDING PROCEDURES RELATING TO THE SALE OF
           DEBTOR’S OWNERSHIP INTERESTS IN FINACITY CORPORATION;
      (B) ESTABLISHING STALKING HORSE BIDDER AND BID PROTECTIONS;
             (C) SCHEDULING AN AUCTION AND A SALE HEARING; AND
       (D) APPROVING THE FORM AND MANNER OF NOTICE THEREOF; AND
     (II)(A) APPROVING THE SALE OF THE DEBTOR’S OWNERSHIP INTERESTS
      IN FINACITY CORPORATION FREE AND CLEAR OF ALL LIENS, CLAIMS,
    INTERESTS, AND ENCUMBRANCES; AND (B) GRANTING RELATED RELIEF

                 Greensill Capital Inc., as debtor and debtor in possession (the “Debtor”) in

the above-captioned case (the “Chapter 11 Case”), hereby makes this application (the

“Motion”) for entry of an order, substantially in the form attached hereto as Exhibit A

(the “Bidding Procedures Order”), pursuant to sections 105 and 363 of title 11 of the

United States Code (the “Bankruptcy Code”), Rules 2002, 6004, and 9007 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 6004-1 of the Local

Bankruptcy Rules for the United States Bankruptcy Court for the Southern District of

1
     The last four digits of the Debtor’s federal tax identification number are 3971. The Debtor’s corporate
     headquarters are located at 2 Gansevoort Street, New York, New York 10014.
21-10561-mew       Doc 19    Filed 03/29/21 Entered 03/29/21 22:16:17        Main Document
                                         Pg 2 of 32



New York (the “Local Bankruptcy Rules”), and the Guidelines for the Conduct of Asset

Sales promulgated by General Order M-383 of the Bankruptcy Court (the “Sale

Guidelines”):

       (a)      approving the proposed auction and bidding procedures, substantially in
                the form attached to the Bidding Procedures Order as Exhibit 1 (the
                “Bidding Procedures”) to be used in connection with the sale (the “Sale”)
                of the Debtor’s 100% ownership interests in Finacity Corporation (the
                “Finacity Equity”);

       (b)      establishing the Katz Parties (as defined below) as the stalking horse
                bidder (the “Stalking Horse Bidder”) and authorizing the Debtor to pay
                the Break-Up Fee and Expense Reimbursement (each as defined below
                and together, the “Bid Protections”) set forth in and pursuant to the terms
                of the stalking horse asset purchase agreement, a copy of which is
                attached hereto as Exhibit B (the “Stalking Horse Purchase Agreement”);

       (c)      scheduling an auction for the Finacity Equity (the “Auction”) and the
                hearing with respect to the Sale (the “Sale Hearing”); and

       (d)      approving the form and manner of notice of the Auction and Sale
                Hearing, substantially in the form attached to the Bidding Procedures
                Order as Exhibit 2 (the “Sale Notice”).

       By this Motion, the Debtor also seeks entry of an order, substantially in the form

attached hereto as Exhibit C (the “Sale Order”), pursuant to sections 105 and 363 of the

Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 9007:

       (a)      authorizing the Sale of the Finacity Equity to the Stalking Horse Bidder or
                the Successful Bidder (as defined in the Bidding Procedures Order) free
                and clear of all liens, claims, interests, and encumbrances; and

       (b)      granting related relief.

       In support of this Motion, the Debtor relies upon and incorporate by reference

the Declaration of Matthew Tocks in Support of the Debtor’s in Support of Chapter 11 Petition

and First Day Motions, filed on March 25, 2021 [Docket No. 2] (the “First Day

Declaration”) and the Declaration of Lee Jason Goldberg in Support of the Debtor’s Sale and

Bidding Procedures Motion, a copy of which is attached hereto as Exhibit D (the



                                              2
21-10561-mew         Doc 19     Filed 03/29/21 Entered 03/29/21 22:16:17              Main Document
                                            Pg 3 of 32



“Goldberg Declaration”).2 In further support of this Motion, the Debtor, by and

through its undersigned counsel, respectfully represents:

                                  JURISDICTION AND VENUE

                1.      This United States Bankruptcy Court for the Southern District of

New York (the “Court”) has jurisdiction to consider this Motion pursuant to 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference M-431, dated January 31,

2012 (Preska, C.J.) (the “Amended Standing Order”). This is a core proceeding under

28 U.S.C. § 157(b). The Debtor confirms its consent, pursuant to Bankruptcy Rule 7008,

to the entry of a final order by the Court in connection with the Motion to the extent

that it is later determined that the Court, absent consent of the parties, cannot enter final

orders or judgments in connection herewith consistent with Article III of the United

States Constitution.

                2.      Venue of this Chapter 11 Case and this Motion in this District is

proper under 28 U.S.C. §§ 1408 and 1409.

                3.      The predicates for the relief requested herein are sections 105 and

363 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, and 9007, Local Bankruptcy

Rules 6004-1 and the Sale Guidelines. 105(a), 107(c), 342(a) and 521(a)(1) of the

Bankruptcy Code, Bankruptcy Rules 1007(d) and 2002.

                                          BACKGROUND

A.      General Background

                4.      On March 25, 2021 (the “Petition Date”), the Debtor commenced

this Chapter 11 Case by filing a voluntary petition for relief under chapter 11 of the

Bankruptcy Code.

2
     Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in
     the First Day Declaration.



                                                    3
21-10561-mew       Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17       Main Document
                                        Pg 4 of 32



              5.     The Debtor continues to operate its business and manage its

properties as a debtor and debtor in possession pursuant to sections 1107(a) and 1108 of

the Bankruptcy Code.

              6.     No trustee or examiner has been appointed in this Chapter 11 Case.

As of the date hereof, no official creditors’ committee has been appointed.

              7.     The factual background regarding the Debtor, including its

corporate and capital structure, and the events leading to this Chapter 11 Case, is set

forth in the First Day Declaration

B.     The 2019 Acquisition

              8.     Finacity Corporation and its subsidiaries (collectively, “Finacity”) is

a leader in the structuring and provision of asset-backed working capital funding

solutions, consumer receivables financing, supplier and payables financing, back-up

servicing, and transaction reporting around the world. See First Day Declaration ¶ 13.

As of the Petition Date, Finacity served as agent on outstanding transactions with

borrowers and obligors in more than 175 countries. Id. Finacity averages

approximately 60 million in accounts receivable items each year. Id. Finacity’s clients

range from large-multinational shipping companies to micro-finance branches in Latin

America. Id. While there is some overlap in the products and services offered by the

Company and Finacity, Finacity operates as a separate business from the Debtor or the

Company. Id.

              9.     On June 10, 2019 (the “Closing Date”), the Debtor acquired 100% of

the outstanding preferred and common equity interests of Finacity from certain “Seller

Parties” pursuant to a Stock Purchase Agreement, dated June 10, 2019 (the “2019 SPA”)

for a combination of upfront and deferred cash consideration (the “2019 Acquisition”).

The Seller Parties consisted of a consortium of persons and entities that held 100% of the

                                             4
21-10561-mew          Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17               Main Document
                                           Pg 5 of 32



outstanding shares of Finacity. Included among the Seller Parties were Adrian Katz,

Finacity’s Chief Executive Officer (“Mr. Katz”), Dana Katz, and the Katz Family Trust

(collectively, the “Katz Parties”). Prior to the Closing Date, the Katz Parties collectively

held approximately 20.78% of the Finacity Equity.

                10.     In connection with the 2019 Acquisition, the Seller Parties other

than the Katz Parties received a cash out payment, and the Katz Parties received a

combination of up-front cash and deferred cash consideration. This deferred cash

consideration included certain contingent payments to be made by the Debtor, as the

purchasing party under the 2019 SPA, over a period of five (5) calendar years starting

on January 1, 2020 and payable in June of the following year (the “Earn-Out

Payments”). The Katz Parties are entitled to the full amount of the Earn-Out Payments

each year of $5,304,000 (the “Maximum Earn-Out Payment”) if consolidated

“Applicable Revenue” for Finacity exceeds a target threshold of $13,500,000 during the

relevant calendar year (the “Target”).3 To the extent that Applicable Revenue is less

than the Target, the Maximum Earn-Out Payment is reduced by an amount that is equal

to twice the proportional shortfall of the Applicable Revenue relative to the Target.4

                11.     In both 2019 and 2020, the Applicable Revenue surpassed the

Target for such years. The Debtor paid the 2019 Maximum Earn-Out Payment to the

Katz Parties in June 2020 and owes the 2020 Maximum Earn-Out Payment to the Katz

Parties in June 2021. If Finacity continues to hit the Target for calendar years 2021 to

2023, the Debtor’s obligations on account of the Earn-Out Payments will amount to


3
    In general, “Applicable Revenue” is defined as consolidated revenue less certain revenue received in
    connection with certain types of activities.

4
    For example, if Applicable Revenue is 10% less than the Target, the Earn-Out Payment for the
    relevant calendar year will be reduced by 20%.



                                                   5
21-10561-mew        Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17      Main Document
                                         Pg 6 of 32



$21,216,000 (including the accrued, earned but unpaid 2020 Earn-Out Payment as

described above).

              12.     In addition, pursuant to guarantees executed in conjunction with

the closing of the 2019 Acquisition, the Debtor’s obligation to pay the Earn-Out

Payments is guaranteed by Finacity, as well as by Greensill Parent. To the extent that

the Debtor is not released from the Earn-Out Payments and the Debtor is unable to

satisfy such liabilities when they come due, the Katz Parties would be able to seek the

remaining payments from Finacity itself—thereby affecting Finacity’s bottom line and

reducing the overall value of the Finacity Equity by a corresponding amount.

              13.     Finally, pursuant to his employment agreement with Finacity,

Mr. Katz is entitled to receive compensation as an executive of Finacity (the

“Employment Agreement”). In general, the Employment Agreement provides for

(a) an annual base salary of $560,000 per year until June 2024, (b) usual and customary

benefits provided on the same terms as similarly situated employees of Finacity, and

(c) certain contingent compensation in the forms of (i) a “Retention Bonus” of $3,629,000

payable by Finacity to Mr. Katz for each year that Mr. Katz has worked in good faith to

support the application and revocation of Finacity’s receivables monitoring and

reporting services across all relevant financing programs of Finacity and (ii) a

performance bonus of up to $6,000,000 for each of the first five years of Mr. Katz’s

employment assuming certain contingencies related to Finacity’s performance are

achieved (collectively, the “Employment Agreement Obligations”). The Employment

Agreement Obligations are guaranteed by Greensill Parent.

C.     The Prepetition Sale Process

              14.     In early 2021, the Company experienced severe financial distress as

a result of a series of factors. See First Day Declaration ¶ 19. These included a

                                             6
21-10561-mew        Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17     Main Document
                                         Pg 7 of 32



combination of (among other things): (a) the expiry of a key insurance policy of GCUK,

which resulted in the loss of a significant insurance cover for the Company’s newly

originated assets; (b) the withdrawal of substantial financial support from certain of the

Company’s key creditors; and (c) pressure on and from key investors of the Company

to reduce the Company’s exposure to the CFG Alliance group. Id. These events

together precipitated the cessation of GCUK operations and left the Company in a

position of increased financial instability. Id.

              15.     By an order of the English High Court dated March 8, 2021,

Christine Laverty, Trevor O’Sullivan and William Stagg each of Grant Thornton UK

LLP were appointed as administrators (the “Administrators”) of both GCUK and

GCMC (the “UK Administration Proceedings”). Id. ¶ 20. Subsequently on March 8,

2021, the directors of Greensill Parent resolved to appoint Matthew Byrnes, Philip

Wilson and Michael McCann, each of Grant Thornton Australia Limited, as

administrators of Greensill Parent pursuant to s.436A Corporation Act (together with

the UK Administration Proceedings, the “Administration Proceedings”). Id.

              16.     In the weeks and months prior to the Administration Proceedings,

Greensill Parent and GCUK undertook contingency planning in relation to a potential

sale of the Company’s business and certain of its assets. Id. ¶ 21. On February 22, 2021,

Greensill Parent, GCUK and the Debtor received a non-binding indicative proposal

from Apollo (and certain investment funds managed by Apollo Global Management,

Inc., including Athene Holding Ltd (together, the “Apollo Investors”)) for certain assets

of the Company (the “Apollo Proposal”). Id. On March 2, 2021, GCUK entered into an

exclusivity agreement with the Apollo Investors; however, these negotiations were

unsuccessful and no transaction was ultimately concluded. Id.



                                              7
21-10561-mew        Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17        Main Document
                                         Pg 8 of 32



              17.     Following the termination of the negotiations with the Apollo

Investors, the Debtor continued to explore a sale of the Finacity Equity to other

potential purchasers. On the Petition Date, the Debtor commenced this case by filing a

voluntary chapter 11 petition with this Court. The Debtor intends to use this Chapter

11 Case to preserve and maximize value for the benefit of all creditors in connection

with the winding up of its affairs. Id. ¶ 23. In that regard, the Debtor stated that it was

its intention to pursue a sale of its equity interests in Finacity pursuant to an orderly

sale and marketing process overseen by this Court (the “Sale Process”).

              18.     In furtherance of the Sale Process, on March 26, 2021, the Debtor

engaged GLC Advisors & Co., LLC, as its investment banker (“GLC”). The Debtor

believes that with the benefit of a robust marketing process with the assistance of GLC,

the Debtor will be able to maximize the value of its key asset and pay a significant

portion of general unsecured and priority claims.

D.     The Stalking Horse Purchase Agreement

              19.     In connection with the Debtor’s sale efforts to date, the Debtor

received a bid for the Finacity Equity from the Katz Parties. After extensive

negotiations among the Debtor, the Katz Parties, Finacity, and their respective advisors,

the parties have reached agreement on the Stalking Horse Purchase Agreement.

Pursuant to the Stalking Horse Purchase Agreement, the Katz Parties will serve as the

initial “stalking horse” bidder for the Finacity Equity, which will be subject to the

auction and marketing process overseen by the Court pursuant to the proposed Bidding

Procedures.

              20.     The Katz Parties are in a unique position to provide value to the

Debtor in their capacity as the Stalking Horse Bidder because Mr. Katz is the founder

and current CEO of Finacity. Notably, Mr. Katz has no control over the Debtor or any

                                              8
21-10561-mew          Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17               Main Document
                                           Pg 9 of 32



of its parent or sister entities. Rather, Mr. Katz is an insider of Finacity, the Debtor’s

asset that is being marketed and sold pursuant to the Sale Process. As an insider of the

asset but not the seller, Mr. Katz is in a particular position to properly value the

Debtor’s interest in the Finacity Equity and set the floor as a Stalking Horse Bidder, but

at the same time, has no conflicts in relation to the Debtor or its officers that would raise

suspicions about the legitimacy or impartiality of the Sale Process.

                21.     The Stalking Horse Purchase Agreement provides for total

consideration of approximately $24 million consisting of: (1) $3,000,000 in cash (the

“Cash Component”), which will be paid directly to the Debtor’s estate; and (2) the

release of all liabilities stemming from the Earn-Out Payments, against the Debtor and

the guarantors, and of all other claims held by the Katz Parties against the Debtor (the

“Releases”), which, if allowed in their full amounts could aggregate to more than

$21,000,000 in general unsecured claims against the Debtor’s estate.5

                22.     Significantly, the Debtor’s potential liability on account of the Earn-

Out Payments is larger than the Debtor’s estimated general unsecured claims pool

($21,126,000—which includes the Maximum Earn-Out Payment payable in June 2021

and amounts due if Mr. Katz becomes entitled to the Maximum Earn-Out Payments for

the next three years—versus approximately $5-7 million in general unsecured claims,

excluding intercompany claims). The transaction contemplated by the Stalking Horse

Purchase Agreement is therefore also beneficial in that it serves to simplify and resolve

potential unsecured claims against the Debtor. If the claims on account of the Earn-Out

5
    At the closing of the transactions contemplated by the Stalking Horse Purchase Agreement, GC UK
    has agreed to accept from Finacity Corporation and/or its subsidiaries approximately $4.5 million in
    full and final satisfaction and release of an $10 million intercompany loan balance outstanding
    between GC UK and Neely Funding, LLC, a wholly owned subsidiary of Finacity Corporation.




                                                   9
21-10561-mew        Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17      Main Document
                                         Pg 10 of 32



Payments were allowed against the Debtor in the amounts asserted by Mr. Katz, the

resulting dilution to the general unsecured claims would likely reduce creditor

recoveries significantly. Simply put, the purchase price in the Stalking Horse Purchase

Agreement provides more relative value to the estate than simply the Cash Component.

In addition, as the Earn-Out Payments are guaranteed by Finacity, any portion of the

Earn-Out Payments, if allowed or valid, would potentially reduce the value of Finacity

by increasing its own liabilities, thereby reducing the value of the Finacity Equity.

              23.     In order to incentivize the Stalking Horse Bidder to serve as the

initial floor bid for the Sale Process, the Stalking Horse Purchase Agreement provides

for a break-up fee of $500,000 (i.e., approximately 2% of the total consideration) in the

event that the Finacity Equity is sold to a party other than the Stalking Horse Bidder

(the “Break-Up Fee”) and an expense reimbursement not to exceed $100,000 (the

“Expense Reimbursement” and together with the Break-Up Fee, the “Bid Protections”).

Importantly, the Break-Up Fee is only payable by the Debtor if the Debtor consummates

a sale of the Finacity Equity to a third party other than the Stalking Horse Bidder and

under no other circumstances (e.g., the breach or termination of the Stalking Horse

Purchase Agreement by the Debtor or the exercise of a “fiduciary out”).

E.     Key Dates and Deadlines

              24.     As explained in greater detail above and in the First Day

Declaration, the Debtor filed this Chapter 11 Case to complete the Sale Process and sell

its most significant asset—the Finacity Equity. The Debtor believes that holding an

auction for the Finacity Equity with the Stalking Horse Purchase Agreement as the

initial bid represents the best means to obtain the highest and otherwise best bid for a

key asset and maximize returns to creditors.



                                             10
21-10561-mew       Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17        Main Document
                                        Pg 11 of 32



             25.      The Debtor proposes to conduct the Sale and Auction on the

following timeline:

       Tuesday, April 20, 2021            Bid Deadline
       at 4:00 p.m. (ET)

       Thursday, April 22, 2021           Deadline for the Debtor to notify
       at 2:00 p.m. (ET)                  bidders of their status as Qualified
                                          Bidders

       Friday, April 23, 2021             Auction (to be held virtually)
       at 10:00 a.m. (ET)

       Monday, April 26, 2021             Sale Objection Deadline
       at 2:00 p.m. (ET)

       Tuesday, April 27, 2021            Sale Hearing
       at 10:00 a.m. (ET)

       Friday, April 30, 2021             Sale Closing
       at 4:00 p.m. (ET)

             26.      The Debtor believes that conducting the Sale Process within the

time period set forth above and in the Bidding Procedures is reasonable and will

provide potential bidders with sufficient time and information necessary to formulate a

bid, assuming the full cooperation of Finacity and its management.

             27.      Moreover, the proposed sale timeline is necessary in light of the

Debtor’s significant liquidity constraints—i.e., the Debtor has no revenue and needs

access to postpetition debtor in possession financing (“DIP Financing”) to obtain access

to liquidity to fund the Chapter 11 Case through the anticipated closing of the Sale.

Moving forward with the Stalking Horse Bid (as described in greater detail below) in

accordance with the milestones set forth therein is a necessary step for the Debtor to

obtain DIP Financing to pursue the Sale Process as it provides potential lenders with a

source of repayment.



                                             11
21-10561-mew        Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17      Main Document
                                         Pg 12 of 32



              28.     The success of the Sale Process and the Debtor’s ability to maximize

value for the benefit of all stakeholders is dependent upon the cooperation of Finacity,

its management team, and most critically, Mr. Katz, Finacity’s Chief Executive Officer

(in his capacity as CEO) with respect to assisting the due diligence process and

providing the Debtor, GLC, and potential bidders with access to confidential

information and key personnel. The Debtor and its advisors, including GLC, are

committed to working with Finacity and potential bidders to provide access to diligence

information and arrange for management meetings to understand the Finacity business.

              29.     Under the Bidding Procedures, the Debtor and its advisors,

including GLC, will continue to market the Finacity Equity. Such marketing will

include the Debtor and its advisors, including GLC, (a) contacting a broad range of both

strategic and financial investors that may have an interest in bidding for Finacity,

(b) providing access to a data room of confidential information on Finacity to all

potential bidders, and (c) providing other relevant information and marketing materials

to potential bidders. In this way, the Debtor and GLC intend to maximize the number

of participants who may participate as bidders at the Auction and thereby maximize the

value to be achieved from the Sale and Auction.

              30.     As of the date hereof, GLC has created and begun populating a

virtual data room with diligence information and is in the process of preparing a draft

confidential information memorandum and teaser for distribution to potential bidders

that sign a customary non-disclosure agreement. The Debtor and its advisors, including

GLC, are committed to working with Finacity, its management team and potential

bidders to provide access to confidential information on Finacity and to arrange

management meetings to facilitate the due diligence necessary to understand and

evaluate the Finacity business. Providing potential bidders with access to diligence and

                                            12
21-10561-mew        Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17       Main Document
                                         Pg 13 of 32



information necessary to make a bid depends the cooperation of Finacity and its

management throughout the Sale Process.

              31.     In formulating the procedures and time periods, the Debtor

balanced the need to provide adequate and appropriate notice to parties in interest and

to potential purchasers with the need to quickly and efficiently sell its primary asset and

exit the Chapter 11 Case. The Debtor has no revenue and had only approximately

$400,000 in cash on hand as of the Petition Date. See First Day Declaration ¶ 14. As

such, the Debtor’s ability to obtain necessary postpetition financing (the “DIP

Financing”) to pursue the Sale Process depends on having an established committed

purchaser for the Finacity Equity in order to demonstrate to potential lenders a source

of repayment.

              32.     In addition, the Debtor has significant business and financial

imperatives to move quickly to protect and preserve value. Even with some additional

liquidity provided by a DIP Financing, the Debtor faces budget constraints that become

tighter with each day that the Debtor remains in chapter 11. In addition, the faster the

Sale Process concludes, the faster the Debtor can obtain the proceeds of a sale of the

Finacity Equity and make a distribution to its creditors, including its employees that

rely on funds from the Debtor to meet daily living expenses.

              33.     The Debtor has balanced the benefits of running an extended

auction with its liquidity needs and its ability to maintain operations, as well as

administrative solvency, and are proposing a sale timeline that is designed to take full

advantage of a competitive marketing and auction process, while at the same time

attempts to limit the burden of administrative expenses that may risk a liquidity

shortfall that could have a disastrous impact the Chapter 11 Case. The Debtor has

determined, in its business judgment, that the proposed Sale Process offers the best

                                             13
21-10561-mew       Doc 19    Filed 03/29/21 Entered 03/29/21 22:16:17        Main Document
                                         Pg 14 of 32



chance of maximizing returns to creditors while obtaining the highest and best bid for

the Finacity Equity.

F.    Proposed Bidding Procedures

             34.       The Bidding Procedures are intended to provide for a fair, timely

and competitive sale process consistent with the timeline of this Chapter 11 Case. The

Bidding Procedures, if approved, will enable the Debtor to identify bids from potential

buyers that would constitute the best and highest offer for the Finacity Equity.

             35.       To assist the Court and parties in interest, certain key terms of the

Bidding Procedures are highlighted below:

Qualification of       A Potential Bidder must accompany its bid with: (a) written
Bidders                evidence of available cash, a binding commitment for financing
                       (not subject to any conditions other than those expressly set forth in
                       the applicable Proposed Purchase Agreement) or such other
                       evidence of ability to consummate the transaction contemplated by
                       the applicable Proposed Purchase Agreement as the Debtor may
                       reasonably request, (b) a written statement that the Potential
                       Bidder has obtained all applicable internal approvals to make a
                       binding and irrevocable bid on the terms proposed, (c) a covenant
                       to cooperate with the Debtor to provide pertinent factual
                       information regarding the Potential Bidder's business operations
                       reasonably required to analyze issues arising with respect to any
                       applicable antitrust laws and other applicable regulatory
                       requirements, (d) if the purchase price includes non-cash
                       consideration or fewer contingencies than are in the Stalking Horse
                       Purchase Agreement, an analysis in reasonable detail of the value
                       of the non-cash consideration and sufficient back-up
                       documentation that demonstrates that the bid is a higher and better
                       offer than the transaction contemplated by the Stalking Horse
                       Purchase Agreement, and (e) if the Qualified Bid includes a
                       Proposed Purchase Agreement that is not executed, a signed
                       statement that such bid is irrevocable until the selection of the
                       Successful Bid.

Qualification of       A bid is a written proposal from a Potential Bidder that provides, at
Bids Prior to          a minimum, that:
Auction                       (a)    the Potential Bidder offers to purchase the Finacity
                                     Equity at the purchase price and upon the terms and
                                     conditions set forth in a copy of the Stalking Horse
                                     Purchase Agreement enclosed therewith, marked to

                                              14
21-10561-mew   Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17      Main Document
                                    Pg 15 of 32



                               show any proposed amendments and modifications,
                               or such other form of agreement customarily used in
                               stock sale transactions (the "Proposed Purchase
                               Agreement");
                        (b)    states that all necessary filings under applicable
                               regulatory, antitrust and other laws will be made
                               (pursuant to the terms and conditions in the
                               Proposed Purchase Agreement) and that payment of
                               the fees associated with such filings will be made by
                               the Potential Bidder;
                        (c)    is formal, binding and unconditional (except for those
                               conditions expressly set forth in the applicable
                               Proposed Purchase Agreement) and is not subject to
                               any due diligence or contingency and is irrevocable
                               until the selection of the Successful Bid (as defined
                               below);
                        (d)    does not entitle a bidder (other than the Stalking
                               Horse Bidder) to any breakup fee, termination fee,
                               expense reimbursement or similar type of payment or
                               reimbursement and includes a waiver of any
                               substantial contribution administrative expense claim
                               under section 503(b) of the Bankruptcy Code;
                        (e)    is determined by the Debtor, after consultation with
                               counsel to any Committee, to be higher or better than
                               the terms of the Stalking Horse Purchase Agreement,
                               taking into account the Break-Up Fee, Expense
                               Reimbursement, and the Minimum Overbid (as
                               defined below);
                        (f)    includes cash consideration sufficient to pay the
                               Break-Up Fee and the Expense Reimbursement;
                        (g)    is accompanied by the Good Faith Deposit; and
                        (h)    is received by the Bid Deadline.
                  The Debtor may waive the requirement for a Potential Bidder to
                  provide the Good Faith Deposit. The Stalking Horse Bidder shall
                  not be required to make the Good Faith Deposit.
                  A Potential Bidder must deposit with an escrow agent selected by
                  the Debtor (the "Escrow Agent") a deposit equal to 10% of the
                  proposed purchase price (any such deposit, a "Good Faith
                  Deposit"). The Good Faith Deposit must be made by wire transfer
                  and will be held by the Escrow Agent in accordance with the terms
                  of the escrow agreement.
                  A bid received from a Potential Bidder that is determined by the
                  Debtor to meet the above requirements will be considered a
                  "Qualified Bid," and each Potential Bidder that submits a Qualified

                                        15
21-10561-mew     Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17        Main Document
                                      Pg 16 of 32



                    Bid will be considered a "Qualified Bidder." For purposes hereof,
                    the Stalking Horse Bidder is a Qualified Bidder and the Stalking
                    Horse Purchase Agreement executed by the Stalking Horse Bidder
                    is a Qualified Bid. A Qualified Bid and bids at the Auction may be
                    valued by the Debtor based upon factors as it determines in good
                    faith to be relevant, including: (a) the purported amount of the
                    Qualified Bid, including non-cash consideration if applicable,
                    (b) the value to be provided to the Debtor under the Qualified Bid,
                    (c) contingencies with respect to the Sale Transaction and the
                    ability to close the proposed Sale Transaction on a basis acceptable
                    to the Debtor, and any incremental costs to the Debtor in closing
                    delays, (d) the ability to obtain any and all necessary antitrust or
                    other applicable regulatory approvals for the proposed transaction,
                    and (e) any other factors the Debtor may deem relevant.

                    Qualified Bidders that have submitted Qualified Bids are eligible to
                    participate in the Auction. The Debtor will select what it
                    determines to be the highest or best Qualified Bid (or collection of
                    Qualified Bids) (the "Baseline Bid") to serve as the starting point at
                    the Auction taking into account all relevant considerations,
                    including payment of the Break-Up Fee and Expense
                    Reimbursement, the financial condition of the applicable bidder
                    and certainty of closing. As soon as reasonably practicable and not
                    later than the start of the Auction, the Debtor will identify the
                    Baseline Bid and provide to all Qualified Bidders and counsel for
                    any Committee copies of all Qualified Bids (with such distribution
                    permissible by electronic means, including posting to the Data
                    Room). For the avoidance of doubt, any Baseline Bid must provide
                    for at least $250,000 of incremental value to the Debtor after taking
                    into account the payment of the Break-Up Fee and Expense
                    Reimbursement to the Stalking Horse Purchaser.

Stalking Horse      In the event the Debtor consummates a transaction for the sale of
Protections /       the Finacity Equity to any party other than the Stalking Horse
Bidding             Bidder (an “Alternative Transaction”), the Debtor shall pay the
Increments          Stalking Horse Bidder an amount equal to $500,000 (the “Break-Up
                    Fee”) by wire transfer to an account designated by the Stalking
                    Horse Bidder. The Debtor shall also pay the Stalking Horse Bidder
                    by wire transfer to an designated account, reimbursement of all
                    reasonable and documented attorneys’ fees and other costs and
                    expenses of the Stalking Horse Bidder actually incurred in
                    connection with Stalking Horse Bidder’s efforts to negotiate and
                    consummate the transactions contemplated by the Stalking Horse
                    Purchase Agreement (including, without limitation, the fees and
                    expenses of counsel), upon the earliest to occur of the following:
                    (i) the termination of Stalking Horse Purchase Agreement based on
                    the Debtor’s breach thereof and (ii) the Debtor’s consummation of
                    an Alternative Transaction; provided, however, that such


                                           16
21-10561-mew        Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17      Main Document
                                         Pg 17 of 32



                       reimbursement shall be capped at $100,000 (the “Expense
                       Reimbursement”). The Break-Up Fee and Expense Reimbursement
                       (to the extent due and owing) shall constitute a first priority
                       administrative expense of the Debtor’s bankruptcy estate under
                       sections 503(b) and 507(a)(2) of the Bankruptcy Code.

                       At the Auction, participants (including the Stalking Horse Bidder)
                       will be permitted to increase their bids. Bidding on the Finacity
                       Equity will start at the purchase price and terms proposed in the
                       Baseline Bid and will proceed thereafter in increments of $250,000
                       (the "Minimum Overbid").

Auction                If more than one Qualified Bid is received by the Bid Deadline, the
Procedures             Debtor will conduct the Auction. The Auction will take place at
                       10:00 a.m. (ET) on April 23, 2021 (such date, or such other date as
                       the Debtor may notify Qualified Bidders who have submitted
                       Qualified Bids and counsel for any Committee, the "Auction Date")
                       and be held virtually pursuant to a Zoom link to be provided to
                       Qualified Bidders prior to the start of the Auction. Only a
                       Qualified Bidder that has submitted a Qualified Bid will be eligible
                       to participate at the Auction, subject to such limitations as the
                       Debtor may impose in good faith. A reasonable number of
                       representatives of the professional advisors and members of any
                       Committee will be permitted to attend and observe the Auction.
                       In the event the Stalking Horse Bid is the only Qualified Bid
                       received by the Debtor by the Bid Deadline, no Auction will be
                       conducted, and Stalking Horse Bidder will be the Successful
                       Bidder. At the Sale Hearing, the Debtor will present the Successful
                       Bid to the Bankruptcy Court for approval. Following the entry of
                       the Sale Order, the Debtor will proceed to close the Sale
                       Transaction upon the satisfaction or waiver of all applicable
                       conditions precedent to closing.


G.     Notice Procedures

              36.     The Debtor requests approval of the Sale Notice, substantially in

the form attached to the Bidding Procedures Order as Exhibit 2. Within three (3) days

of the entry of the Bidding Procedures Order, the Debtor will serve the Sale Notice by

overnight mail and email (where available) on the following parties (collectively, the

“Sale Notice Parties”):




                                             17
21-10561-mew        Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17         Main Document
                                         Pg 18 of 32



              a.      the Office of the United States Trustee for the Southern District of
                      New York, Region 2 (the “U.S. Trustee”),

              b.      counsel to any statutory committee appointed in this Chapter 11
                      Case,

              c.      the Debtor’s top 20 unsecured creditors as of the Petition Date,

              d.      all entities reasonably known to have expressed an interest in the
                      acquisition, directly or indirectly, of Finacity or the Finacity Equity,

              e.      the Internal Revenue Service, United States Securities and
                      Exchange Commission, and any other governmental authorities
                      that (i) as a result of the Sale, may have claims, contingent or
                      otherwise, in connection with the Debtor’s ownership of the
                      Finacity Equity or (ii) may have a claim against the Debtor or other
                      reasonably known interest in the relief requested by the Motion
                      relating to the Sale,

              f.      counsel to the administrator for Greensill Capital (UK) Limited,

              g.      counsel to Greensill Capital Pty Limited,

              h.      each party to the Stalking Horse Purchase Agreement;

              i.      all persons and entities known by the Debtor to have asserted any
                      lien, claim, interest or encumbrance in the Finacity Equity; and

              j.      all other parties who have requested notice pursuant to Bankruptcy
                      Rule 2002 as of the date hereof.

              37.     In addition, the Debtor will also post the Sale Notice and the

Bidding Procedures Order on the Debtor’s case website

(https://cases.stretto.com/greensill) by no later than two (2) days after the entry of the

Bidding Procedures Order.

              38.     The Debtor submits that the procedures described above contain

adequate and reasonable notice of the key dates and deadlines for the Sale, including,

among other things, the deadline to object to the Sale of the Finacity Equity, the

Auction, the Bid Deadline, and the Sale Hearing.




                                              18
21-10561-mew        Doc 19     Filed 03/29/21 Entered 03/29/21 22:16:17       Main Document
                                           Pg 19 of 32



                                    RELIEF REQUESTED

              39.     By this Motion, the Debtor seeks entry of: (I) the Bidding

Procedures Order, substantially in the form attached hereto as Exhibit A: (a) approving

the Bidding Procedures, substantially in the form attached as Exhibit 1 to the Bidding

Procedures Order; (b) establishing the Stalking Horse Bidder and approving the Bid

Protections; (c) scheduling the Auction and the Sale Hearing; (d) and approving the Sale

Notice, a copy of which is attached as Exhibit 2 to the Bidding Procedures Order; and

(II) the Sale Order, in substantially the form attached hereto as Exhibit C:

(a) authorizing the Sale of the Finacity Equity to the Stalking Horse Bidder or the

Successful Bidder free and clear of all liens, claims, interests, and encumbrances; and

(b) granting related relief.

                         BASIS FOR THE RELIEF REQUESTED

              40.     Ample authority exists for approval of the Bidding Procedures and

a sale of substantially all or a portion of the Debtor’s assets to the Stalking Horse Bidder

or the Successful Bidder, as applicable. The Debtor submits that application of

section 363(b) of the Bankruptcy Code for sales outside of the ordinary course of

business is met here. Section 363(b) of the Bankruptcy Code provides, in relevant part,

that a debtor may “after notice and a hearing . . . use, sell, or lease other than in the

ordinary course of business, property of the estate.” 11 U.S.C. § 363(b). Section 363(b)

of the Bankruptcy Code is supplemented by the Court’s equitable powers under

section 105(a) of the Bankruptcy Code to “issue any order, process, or judgment that is

necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a).

              41.     As set forth below, the Debtor submits that it has satisfied the

requirements of sections 105 and 363 of the Bankruptcy Code, as those sections have

been construed by courts in the Second Circuit.

                                              19
21-10561-mew        Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17          Main Document
                                         Pg 20 of 32



I.     The Relief Sought in the Bidding Procedures Order is in
       the Best Interests of the Debtor’s Estate and Should be Approved

       A.     The Bidding Procedures Are Warranted

              42.     Bankruptcy Rule 6004(f)(1) provides that “[a]ll sales not in the

ordinary course of business may be by private sale or by public auction.” Fed. R. Bankr.

P. 6004(f)(1). The paramount goal of any proposed sale of property of the debtor's

estate is to maximize the value of the sale proceeds received by the estate. See Official

Comm. Of Subordinated Bondholders v. Integrated Res., Inc. (In re Integrated Res., Inc.), 147

B.R. 650, 659 (S.D.N.Y. 1992) (bidding procedures “are important tools to encourage

bidding and to maximize the value of the debtor’s assets”). Courts uniformly recognize

that procedures established for the purpose of enhancing competitive bidding are

consistent with the fundamental goal of maximizing value of a debtor's estate. See, e.g.

Calpine Corp. v, O'Brien Envtl. Energy, Inc. (In re O'Brien Envtl. Energy, Inc.), 181 F.3d 527,

537 (3d Cir. 1999) (noting that bidding procedures that promote competitive bidding

provide a benefit to a debtor's estate); In re: Fin’l News Network Inc., 126 B.R.152, 156

(Bankr. S.D.N.Y. 1992) (“court-imposed rules for the disposition of assets . . . [should]

provide an adequate basis for comparison of offers, and [should] provide for fair and

efficient resolution of bankrupt estates”).

              43.     The proposed Bidding Procedures are designed to facilitate a sale

process in compliance with the Bankruptcy Rules and relevant case law by providing a

method by which the Debtor will be able to maximize the value of the Finacity Equity.

The Debtor, with the assistance of its advisors, including GLC, its investment banker,

has structured the Bidding Procedures to attract competitive and active bidding from

those parties with the financial capability to do so. The Stalking Horse Bid enables the

Debtor to set a floor for the value of the Finacity Equity, while also increasing the


                                              20
21-10561-mew        Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17        Main Document
                                         Pg 21 of 32



likelihood that they will receive the greatest possible bid for the Finacity Equity at the

Auction. Moreover, the Bidding Procedures will allow the Debtor to conduct the

Auction in a fair, controlled and transparent manner that will encourage participation

by financially capable bidders that demonstrate the wherewithal to close a transaction.

              44.     The Bidding Procedures facilitate an orderly, value-maximizing

Auction, thereby optimizing recoveries for all parties in interest. The Bidding

Procedures also provide an appropriate framework for the Debtor to review, analyze,

and compare all bids received to determine which bid is in the best interests of the

Debtor and its creditors. The Bidding Procedures clearly set forth the participation

requirements for Qualified Bidders and bid requirements for Qualified Bids.

Accordingly, approval of the Bidding Procedures, including the dates established

thereby for the Auction and the Sale Hearing, is warranted.

              45.     The Debtor undertook a marketing process prepetition in

furtherance of a potential out-of-court transaction that would allow the Debtor to

maximize the value of its interest in Finacity. The Debtor commenced this Chapter 11

case, in part, to continue that marketing effort, particularly after negotiations failed with

the Apollo Investors regarding a larger sale transaction that would have included the

sale of Finacity. Between the marketing process to date and the proposed Sale Process

set forth in the Bidding Procedures, the Debtor believes that there is sufficient time for

potential bidders to conduct and complete diligence and submit bids.

              46.     The timeline proposed in this Chapter 11 Case is substantially

similar to other timelines approved by courts in this and other districts. See e.g., In re

Cosmoledo, LLC, Case No. 20-12117 (MEW) (Bankr. S.D.N.Y. Oct. 2, 2020) [Docket No. 88]

(scheduling bid deadline 18 days following entry of bidding procedures order); In re

Hooper Homes, Inc., Case No. 18-23302 (RDD) (Bankr. S.D.N.Y. Sept. 20, 2018) [Docket

                                             21
21-10561-mew        Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17       Main Document
                                         Pg 22 of 32



No. 119] (scheduling bid deadline 15 days following entry of bidding procedures

order); In re The Northwest Company LLC, Case No. 20-10990 (MEW) (Bankr. S.D.N.Y.

July 23, 2020) [Docket No. 213] (scheduling bid deadline line 11 days following entry of

bidding procedures order). Furthermore, as the transaction is structured as a proposed

stock sale, the Debtor is not seeking approval to assume and assign any executory

contracts and/or unexpired leases, which should further streamline the bidding and

auction process and substantially narrow the issues typically associated with an asset

sale transaction under sections 363 and 365 of the Bankruptcy Code.

       B.     The Bid Protections Have a Sound
              Business Purpose and Should Be Approved

              47.     The use of a stalking horse in a public auction process for sales

pursuant to section 363 of the Bankruptcy Code is a customary practice in chapter 11

cases. Courts have recognized that the use of a stalking-horse bid is, in many

circumstances, the best way to maximize value in an auction process by “establish[ing]

a framework for competitive bidding and facilitat[ing] a realization of that value.”

Official Committee of Unsecured Creditors v. Interforum Holding LLC, 2011 WL 2671254,

No. 11-219, *1 (E.D. Wis. July 7, 2011). As a result, a stalking horse bidder virtually

always require break-up fees and, in many cases, other forms of bidding protections as

an inducement for “setting the floor at auction, exposing [their] bid to competing

bidders, and providing other bidders with access to the due diligence necessary to enter

into an asset purchase agreement.” Id. (internal citations omitted).

              48.     Bidding protections encourage a potential purchaser to invest the

substantial time, money, and effort to negotiate with the Debtor. Bankruptcy courts in

the Second Circuit approve bidder protections under the “business judgment rule,”

which prohibits a court from second-guessing corporate directors’ decisions made in


                                             22
21-10561-mew         Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17       Main Document
                                          Pg 23 of 32



good faith and in the exercise of honest judgment. See, e.g., In re 995 Fifth Ave. Assocs.,

L.P., 96 B.R. 24, 28 (Bankr. S.D.N.Y. 1989) (bidding incentives may “be legitimately

necessary to convince a white knight to enter the bidding by providing some form of

compensation for the risks it is undertaking”) (internal quotation marks and citation

omitted).

              49.      Here, the Debtor has determined, in the exercise of its business

judgment, to provide for the Bid Protections to the Stalking Horse Bidder. The Bid

Protections have induced the Stalking Horse Purchaser to provide a commitment to

purchase the Finacity Equity, while providing the Debtor with the potential to obtain

even greater benefits for the Debtor’s estate through the Auction. By having an initial

bid, the Debtor is able to establish a floor price which other potential bidders

understand they need to exceed in order participate at the Auction. More importantly,

having an initial bid from the Stalking Horse Purchaser enabled the Debtor to obtain the

critical and necessary DIP Financing it needs to fund this Chapter 11 Case through the

Sale Process from the DIP Financing provider because a committed bid for the Finacity

Equity from the Stalking Horse Purchaser demonstrated a source of repayment of the

DIP Financing. The Debtor believes that the Bid Protections are necessary and

appropriate and will allow the Debtor to maximize the potential sale value of the

Finacity Equity and ultimately provide the Debtor with a successful sale of its most

significant asset.

              50.      Subject to the Court’s approval, the Stalking Horse Bidder would

be entitled to the Break-Up Fee and Expense Reimbursement only in circumstances

where the Debtor consummates a sale for the Finacity Equity to a Successful Bidder

other than the Stalking Horse Bidder. These Bid Protections are paid only from the



                                              23
21-10561-mew        Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17      Main Document
                                         Pg 24 of 32



proceeds of such sale and are not payable in any other circumstances—for example, if

the Stalking Horse Purchase Agreement is terminated for any other reason.

              51.     The Bid Protection should be approved and accorded

administrative expense status under sections 503(b)(1)(A) and 507 of the Bankruptcy

Code, because they provide a clear benefit to the Debtor’s estate and the Stalking Horse

Bidder expressly conditioned its willingness to enter into the Stalking Horse Purchase

Agreement upon the Debtor’s agreement to, and Court approval of, the Bid Protections.

The Bid Protections will enable the Debtor to secure an adequate floor for Finacity

Equity and thus ensure that competing bids will be materially higher or better than that

contained in the Stalking Horse Purchase Agreement.

              52.     Similar types of bid protections have been approved by this Court.

See, e.g., In re Fairway Group Holdings Corp., Case No. 20-10161 (JLG) (Bankr. S.D.N.Y.

Feb. 21, 2020) [Docket No. 202] (approving break-up fee equal to 3% of the purchase

price); In re Hollander Sleep Products, LLC, Case No. 19-11608 (MEW) (Bankr. S.D.N.Y.

July 3, 2019) [Docket No. 180] (authorizing break-up fee, expense reimbursement, and

work fee of 2.6% in the aggregate); In re Hooper Holmes, Inc. d/b/a Provant Health, Case

No. 18-23302 (RDD) (Bankr. S.D.N.Y. Sept. 20, 2018) [Docket No. 119] (authorizing

stalking horse break-up fee of 3% and expense reimbursement of approximately 1%); In

re Sears Holdings Corp., Case No. 18-23538 (RDD) (Bankr. S.D.N.Y. Nov. 16, 2018)

[Docket No. 775] (authorizing a break-up fee of 1.5%); In re Nine West Holdings, Inc.,

Case No. 18-10947 (SCC) (Bankr. S.D.N.Y. May 7, 2018) [Docket No. 223] (authorizing

stalking horse break-up fee of 3% and expense reimbursement of approximately 1%);

In re Avaya, Inc., Case No. 17-10089 (SMB) (Bank. S.D.N.Y. Apr. 5, 2017) [Docket

No. 356] (same).



                                            24
21-10561-mew          Doc 19    Filed 03/29/21 Entered 03/29/21 22:16:17                Main Document
                                            Pg 25 of 32



                53.     Although the Cash Component constitutes a relatively small

portion of the total purchase price pursuant to the Stalking Horse Purchase Agreement,

the Break-Up Fee should be assessed and compared against the total value of the Sale

Transaction to the estate, and not just the cash injection. See e.g., In re Genco Shipping &

Trading Ltd., 509 B.R. 455, 465 (Bankr. S.D.N.Y. 2014) (finding RSA termination fee fair

and reasonable in the context of the larger transaction—rather than solely compared to

the proposed backstopped rights offering—and holding that the termination fee is

“simply one component of a much larger negotiated transaction . . . that creates

tremendous value for the estate . . . .”).6 The Bid Protections should therefore be

assessed in proportion to total consideration under the bid, and not the discrete Cash

Component. See e.g., In re HSS Holding, LLC, No. 13-12740 (BLS) (Bankr. D. Del. Nov. 7,

2013) (approving payment $1.145 million break-up fee to stalking horse bidder whose

bid contained no cash component and consisted almost entirely of a credit bid).

        C.      The Form and Manner of Sale Notice Should Be Approved

                54.     The proposed Sale Notice, substantially in the form attached to the

Bidding Procedures as Exhibit 2, is calculated to provide adequate notice concerning

the Bidding Procedures and proposed Sale.

                55.     Once this Court enters the Bidding Procedures Order, the Debtor

proposes to give notice, by no later than three (3) days following the entry of such

order, on the Sale Notice Parties by service of the Sale Notice by overnight mail and

email (where available), and post such Sale Notice (and the Bidding Procedures Order)

on the Debtor’s case website (https://cases.stretto.com/greensill) by no later than two


6
    Although Genco involved a termination fee relating to a rights offering, the Court in that case
    analogized such fee to a stalking horse break-up fee, which it held satisfied the business judgment
    rule under the facts of that case. Id. at 465.



                                                    25
21-10561-mew        Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17        Main Document
                                         Pg 26 of 32



(2) days following the entry of such order. In addition, GLC will continue to

proactively contact those parties it believes are most likely sources of potential bids.

              56.     The Debtor submits that this form and manner of notice are more

than reasonable and effective under the circumstances to give potential bidders the

knowledge needed to participate in the bidding process and a full and fair opportunity

for creditors or other parties in interest to object to the proposed Sale if necessary. .

              57.     Notably, the Debtor does not seek to assume and assign any

executory contracts or leases under section 365 of the Bankruptcy Code as part of the

Sale, which involves only the transfer of stock shares; the Debtor is therefore not

required to serve any additional notice of assumption and cure, with opportunity to

object, to those contract counterparties whose interests are often at the center of 363-sale

contested matters. Additionally, because the Finacity Equity is unencumbered (other

than potentially pursuant to a DIP Financing, which would be anticipated to be satisfied

from the proceeds of the Sale), the Debtor does not anticipate any objections from

secured creditors holding liens against the Finacity Equity.

 II.   Debtor Has Demonstrated a Sound Business
       Justification for the Sale of the Finacity Equity

       A.     Selling the Finacity Equity is a Proper Exercise of Business Judgment

              58.     Section 363(b) of the Bankruptcy Code permits a debtor-in-

possession, after notice and a hearing, to sell property of the estate other than in the

ordinary course of business. 11 U.S.C. § 363(b). Courts have uniformly held that

approval of a proposed sale of property under section 363(b) of the Bankruptcy Code is

appropriate if the transaction is supported by the debtor-in-possession’s reasonable

business judgment. See Committee of Equity Security Holders v. Lionel Corp. (In re Lionel

Corp.), 722 F.2d 1063 (2d Cir. 1983); see also In re Delaware & Hudson Ry. Co., 124 B.R. 169,


                                             26
21-10561-mew          Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17          Main Document
                                           Pg 27 of 32



176 (D. Del. 1991) (holding that a court must be satisfied that there is a “sound business

reason” justifying the pre-confirmation sale of assets); In re Abbotts Dairies Pennsylvania,

Inc., 788 F.2d 143 (3d Cir. 1986); Stephens Indus. v. McClung, 789 F.2d 386, 389-90 (6th

Cir. 1986) (“[T]he court relies on an estate representative’s sound business judgment in

approving acts outside the ordinary course of business.”); In re Integrated Res., Inc., 147

B.R. 650, 656 (S.D.N.Y. 1992); In re Johns-Manville Corp., 60 B.R. 612, 615-16 (Bankr.

S.D.N.Y. 1986) (“A presumption of reasonableness attaches to a Debtor’s management

decisions.”).

                59.     The paramount goal in any proposed sale of property of the estate

is to maximize the proceeds received by the estate. See, e.g., In re Food Barn Stores, Inc.,

107 F.3d 558, 564-65 (8th Cir. 1997) (in bankruptcy sales, “a primary objective of the

Code [is] to enhance the value of the estate at hand”). Courts have made clear that a

debtor’s business judgment is entitled to substantial deference with respect to the

procedures to be used in selling assets of the estate. See, e.g., Integrated Res., 147 B.R. at

656-57 (noting that overbid procedures and break-up fee arrangements that have been

negotiated by a debtor are to be reviewed according to the deferential “business

judgment” standard, under which such procedures and arrangements are

“presumptively valid”); In re 995 Fifth Ave. Assocs., L.P., 96 B.R. 24, 28 (Bankr. S.D.N.Y.

1989) (same).

                60.     If a valid business justification exists for a sale, the debtor’s decision

to sell property out of the ordinary course of business enjoys a strong presumption that

“the directors of a corporation acted on an informed basis, in good faith and in an

honest belief that the action taken was in the best interests of the company.” In re

Integrated Res., Inc., 147 B.R. 650, 656 (S.D.N.Y. 1992) (quoting Smith v. Van Gorkom, 488

A.2d 858, 872 (Del. 1985)); see also In re ASARCO, L.L.C., 650 F.3d 593, 601 (5th Cir. 2011)

                                                27
21-10561-mew        Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17         Main Document
                                         Pg 28 of 32



(“The business judgment standard in section 363 is flexible and encourages

discretion.”); GBL Holding Co.v. Blackburn/Travis/Cole, Ltd., 331 B.R. 251, 254 (Bankr.

N.D. Tex. 2005) (“Great judicial deference is given to the [t]rustee’s exercise of business

judgment” [in approving a proposed sale under section 363].).

              61.     Therefore, any party objecting to the proposed sale must make a

showing of “bad faith, self-interest or gross negligence.” In re Integrated Res., Inc., 147

B.R. at 656 (citing Smith v. Van Gorkom, 488 A.2d 858, 872-73 (Del. 1985)); see also Comm.

of Asbestos-Related Litigants v. Johns-Manville Corp. (In re Johns-Manville Corp.), 60 B.R.

612, 616 (Bankr. S.D.N.Y. 1986) (“Where the debtor articulates a reasonable basis for its

business decisions (as distinct from a decision made arbitrarily or capriciously), courts

will generally not entertain objections to the debtor’s conduct.”).

              62.     Here, the Debtor has determined in the exercise of its reasonable

business judgment that the best means by which creditors may obtain any recovery is

through a prompt sale of its most significant asset—the Finacity Equity. The proposed

Sale Process is reasonable and designed to ensure the Debtor obtains the highest and

best bid for the Finacity Equity.

              63.     The Stalking Horse Purchase Agreement is beneficial to the Debtor

and maximizes returns to creditors. Importantly, the Katz Parties have agreed as part

of the total consideration to release claims against the Debtor that, if allowed in their

asserted amounts, could dilute the Debtor’s unsecured claims pool significantly. In

addition, the Cash Component, which will be more than enough to satisfy the likely

balance of any DIP Financing in full and provide sufficient cash to pay the costs of the

sale and fund a chapter 11 plan process to make distributions to creditors.




                                              28
21-10561-mew        Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17         Main Document
                                         Pg 29 of 32



       B.     The Sale Should Be Free and Clear of All Liens

              64.     Section 363(f) of the Bankruptcy Code authorizes a debtor to sell

assets free and clear of all liens, claims, interests and encumbrances provided that one

of the following conditions are met: (a) applicable non-bankruptcy law permits the sale

of such property free and clear of such interest; (b) such entity consents; (c) such interest

is a lien and the price at which such property is to be sold is greater than the value of all

liens on such property; (d) such interest is in bona fide dispute; or (e) such entity could

be compelled, in legal or equitable proceeding, to accept a money satisfaction of such

interest. 11 U.S.C. § 363(f)(1)-(5).

              65.     Based on its review of its books and records and research on public

records, the Debtor believes that the only party with an interest in the Finacity Equity is

the DIP Facility. The Cash Component provides more than enough cash consideration

to repay the DIP Facility in full in cash. To the extent there are any other creditors with

alleged security interests in, or liens on, the Finacity Equity, the Debtor believes that the

notice procedures described herein and approved by the Bidding Procedures Order

provide such parties with ample notice and an opportunity to object. Their failure to do

so should be deemed consent for purposes of section 363(f)(2) of the Bankruptcy Code.

See In re Borders Grp., Inc., 453 B.R. 477, 484 (Bankr. S.D.N.Y. 2011) (“Under section

363(f)(2), a lienholder who receives notice of a sale but does not object within the

prescribed time period is deemed to consent to the proposed sale, and assets thereafter

may be sold free and clear of liens.”).

       C.     There Should be a Finding of Good Faith

              66.     Section 363(m) of the Bankruptcy Code provides, in relevant part:

“The reversal or modification on appeal of an authorization under subsection (b) or (c)

of this section of a sale or lease of property does not affect the validity of a sale or lease

                                              29
21-10561-mew        Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17          Main Document
                                         Pg 30 of 32



under such authorization to an entity that purchased or leased such property in good

faith, whether or not such entity knew of the pendency of the appeal, unless such

authorization and such sale or lease were stayed pending appeal.” 11 U.S.C. § 363(m).

              67.     “[W]hen a bankruptcy court authorizes a sale of assets under §

363(b)(1), it is required to make a finding with respect to the ‘good faith’ of the

purchaser.” In re Abbotts Dairies, Inc., 788 F.2d 143, 149-50 (3d Cir. 1986). The purpose of

such a finding is to facilitate a safe-harbor determination under § 363(m), which protects

purchasers against the invalidation of a sale allowing a reversal or modification of a

bankruptcy court’s sale order when the sale is made in “good faith.”

              68.     Section 363(m) of the Bankruptcy Code fosters the “‘policy of not

only affording finality to the judgment of the [B]ankruptcy [C]ourt, but particularly to

give finality to those orders and judgments upon which third parties rely.’” Reloeb Co. v.

LTV Corp (In re Chateaugay Corp.), 1993 U.S. Dist. Lexis 6130, at *9 (S.D.N.Y. May 10,

1993) (quoting In re Abbotts Dairies of Pa., Inc., 788 F.2d 143, 147 (3d Cir. 1986)); see also

Allstate Ins. Co. v. Hughes, 174 B.R. 884, 888 (S.D.N.Y. 1994) (“Section 363(m) . . . provides

that good faith transfers of property will not be affected by the reversal or modification

on appeal of an unstayed order, whether or not the transferee knew of the pendency of

the appeal”); In re Stein & Day, Inc., 113 B.R. 157, 162 (Bankr. S.D.N.Y. 1990) (“pursuant

to 11 U.S.C. § 363(m), good faith purchasers are protected from the reversal of a sale on

appeal unless there is a stay pending appeal”).

              69.     Here, although the Katz Parties include an insider of Finacity, he

exerts no control over the Debtor or its parent or sister companies. Moreover, the total

consideration provided by the Stalking Horse Bid is subject to higher and better offers

pursuant to the Sale Process. The Debtor believes that the Stalking Horse Bidder has



                                               30
21-10561-mew        Doc 19    Filed 03/29/21 Entered 03/29/21 22:16:17         Main Document
                                          Pg 31 of 32



conducted itself at all times to date in good faith and have negotiated the proposed Sale

at arm’s length and without fraud or collusion.

              70.     To the extent the Successful Bidder is not the Stalking Horse

Bidder, the Debtor intends to show that it negotiated with the Successful Bidder at

arm’s-length, in good faith, and in an effort to achieve the best offer for the Finacity

Equity in accordance with the Bidding Procedures.

                             WAIVER OF STAY OF SALE ORDER

              71.     Bankruptcy Rule 6004(h) provides that an “order authorizing the

use, sale, or lease of property . . . is stayed until the expiration of 14 days after entry of

the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h). The Debtor

requests that any order approving this Motion (or authorizing a transaction to sell the

Finacity Equity) be effective immediately, thereby waiving the 14-day stays imposed by

Bankruptcy Rule 6004. These waivers or eliminations of the 14-day stays are necessary

for the Sale to close and the funding to be received as expeditiously as possible.

              72.     As previously stated, the Debtor has no revenue and needs DIP

Financing to keep afloat and administratively solvent through the bidding and sale

process. Such DIP Financing is dependent upon the Debtor’s ability to demonstrate to

potential lenders a source of repayment from its single significant asset—the Finacity

Equity. As a result, any administrative costs that are incurred during the pendency of

the Chapter 11 Case will inevitably reduce recovery by creditors by a corresponding

amount. With this in mind, the Debtor respectfully submits that it is in the best interest

of the Debtor’s estate and creditors to close the Sale as soon as possible after all closing

conditions have been met or waived. Accordingly, the Debtor requests that the Court

eliminate the 14-day stays imposed by Bankruptcy Rule 6004.



                                               31
21-10561-mew        Doc 19   Filed 03/29/21 Entered 03/29/21 22:16:17        Main Document
                                         Pg 32 of 32



                                         NOTICE

              73.     Notice of this Motion shall be given to: (a) the United States

Trustee for the Southern District of New York; (b) the parties listed in the list of twenty

(20) largest unsecured creditors filed by the Debtor in this Chapter 11 Case; (c) the

Internal Revenue Service; and (d) any such other party entitled to notice pursuant to

Local Bankruptcy Rule for the United States Bankruptcy Court for the Southern District

of New York 9013-1(b). The Debtor submits that no other or further notice need be

provided.

                                    NO PRIOR REQUEST

              74.     No previous request for the relief sought herein has been made to

this Court or any other court.


                                      CONCLUSION

              WHEREFORE, the Debtor respectfully requests that the Court (a) enter

the Bidding Procedures Order and the Sale Order and (b) grant such other and further

relief as may be just and proper.

DATED:      New York, New York
            March 29, 2021

                                           GREENSILL CAPITAL INC.,
                                           Debtor and Debtor in Possession
                                           By its Attorneys
                                           TOGUT, SEGAL & SEGAL LLP
                                           By:

                                           /s/ Kyle J. Ortiz
                                           Albert Togut
                                           Kyle J. Ortiz
                                           Bryan M. Kotliar
                                           Eitan E. Blander
                                           One Penn Plaza, Suite 3335
                                           New York, New York 10119
                                           Telephone: (212) 594-5000


                                             32
